Citation Nr: 0304653	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle fracture.

3.  Entitlement to an initial compensable evaluation for 
hypertension.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active military duty from February to 
December 1980, January 1982 to January 1986, and September 
1986 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The San Diego, California, RO 
currently has jurisdiction over the claim. 

The matter was previously before the Board in July 1999, at 
which time it was remanded for further development.  Such 
development having been completed to the extent possible, the 
matter is again before the Board for appellate review.  


FINDINGS OF FACT

1.  No medical management is being done for the veteran's 
diabetes mellitus and he currently has no manifested symptoms 
of the disease.  

2.  Residuals of a left ankle fracture is manifested by full 
range of motion in the lower extremities, with no weakness or 
spasm; and some complaints of pain in the left ankle upon 
tiptoe walking.  

3.  Hypertension is manifested by diastolic blood pressure 
readings that are predominantly less than 100 and systolic 
readings that are consistently less than 160, without 
definite symptoms; without medication to control 
hypertension.

4.  The veteran's PTSD is manifested by definite impairment, 
or by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss.

5.  The medical evidence does not demonstrate PTSD with 
considerable impairment, or objective findings of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impaired judgment, impaired abstract 
thinking; disturbances of motivation or mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

6.  The veteran failed to report for additional VA 
examinations and failed to provide VA a current mailing 
address.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 
Diagnostic Code 7913 (2002).

2.  The criteria for an initial compensable evaluation for 
residuals of a left ankle disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.655, 4.71, 4.71a, Diagnostic Code 5271 (2002).

3.  The criteria for an initial compensable evaluation for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. §§ 3.655, 4.104, Diagnostic Code 
7101 (2002).

4.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.655, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran fractured his 
distal fibula in the left ankle in June 1982, and was treated 
for occasional ankle complaints from then until April 1985, 
with no further complaints thereafter.  In March 1996, the 
veteran was diagnosed with non-insulin dependent diabetes 
mellitus when he was hospitalized for emergency care for 
dizziness followed by chest pressure.  He was given weight 
and diet instructions.  He was later told to continue weight 
loss and exercise.  The veteran was also diagnosed with 
hypertension and was put on medication.  From March until 
August 1996, his blood pressure was taken many times, with 
the following readings:  163/99, 172/100, 134/82, 122/80, 
136/76, 151/102, 148/96, 155/105, 140/90, 134/86, 156/85, 
110/64, 134/88,138/60, 100/68, 118/86, 120/80, 137/83, 
135/86, 153/91, 155/89, 167/95, 152/97, 151/93, 144/100, 
150/92, 166/106, and 162/98.  His August 1996 separation 
examination reveals that the veteran was treated for PTSD 
while in service.  It was also noted that his diabetes 
mellitus was controlled by diet.

In March 1997, a Social and Industrial Survey was conducted 
for the veteran.  He was employed full time doing carpet 
installation in a family business with his grandfather and 
uncle.  He lived with his spouse and children.

The veteran described, in detail, the bloody scenes 
associated with his kills, and the constant attack and 
gunfire his unit experienced while engaged in combat.  He 
reported that his perception of being in the military changed 
after these events.  He became ill at the thought of going to 
war again, and he was glad to get out of the Army when his 
tour of duty ended.  He remembered being congratulated for 
his "up close and personal" fighting (the beheading).  He 
was haunted by the incident, and still dreamed about it 5 
times per week.  He stated that he felt that he had murdered 
that one soldier.  He said that he kept the knife for a long 
time thereafter, but finally threw it in the ocean.  He 
reported that he received a medal for this action, which he 
also eventually threw away.  The veteran had not confided in 
very many people about the incident, and told his wife about 
it 10 years after its occurrence.  

The veteran reported that he would not let his children join 
a military organization.  He no longer hunted, fished or 
killed in any way.  He reported considerable guilt over what 
he did, and that he hated war.  He tried drinking to no 
avail.  He reported that religion played into his experiences 
in Grenada, and he went to priest for absolution, that he 
received, but was unable to accept it because he felt that he 
had violated one of his basic moral codes.  

The veteran described an incident wherein he and his wife 
were at a party, and a former comrade in Grenada starting 
describing the knifing incident.  The veteran yelled for him 
to "shut up," and this provoked an incident between the two 
of them that was resolved without violence.  He did not want 
the story retold, because he had told his wife that he had 
stayed on the airstrip, and had not been engaged in combat in 
Grenada.  His relationship with his wife improved years later 
after he told her about the knifing incident.  

The veteran reported feeling very connected to other people, 
that he had good relationships with a few friends and that he 
functioned well except in terms of sleeping.  He reported 
having no relations with other veterans, and that he stayed 
clear of them because he had "washed his hands of the 
military."

Current issues of conflict centered around his fear that his 
oldest son might join the military.  He had not told his son 
of his military experiences.  In terms of successful 
readjustments, he mentioned that he got rid of all of his 
military gear, souvenirs, uniforms, medals, knives, etc.  He 
had had one job since his return from service, as an employee 
in his family's business of construction as a carpet layer.  
He drank a lot when he first returned from the service for 
one year, and then he quit drinking completely (10 years ago) 
without the benefit of treatment.  He now drank a few beers 
per month.  

The veteran currently re-experienced the events of combat and 
nightmares of the soldier he killed.  He had dreams on the 
average of 3 times per week.  He experienced flashbacks the 
incident and sleep disturbance, in that he was afraid to go 
to sleep because, if in a bad mood, that is when the 
nightmares occurred.  He did not have depression from sleep 
deprivation.  He hated to be startled, such as with loud 
noises or bangs, and the same trigged  memories and caused 
hypervigilence.  He did not go to military parades and 
fireworks, because explosions triggered memories for him.  
His sense of the future was strong, other than that his sons 
might join the military or that his daughters would marry 
someone in the military.  He avoided books and topics of war 
whenever possible as he experienced an increase in distress 
when exposed to any war reminders.  

At the corresponding VA examination for PTSD, the examiner 
referenced the above Social and Industrial Survey.  The 
veteran was dressed in rather tattered and well worn clothes.  
He was very tense during the examination, especially when 
talking about combat related topics.  He made only 
intermittent eye contact with the examiner.  He cooperated 
with the nature of the examination.  His thinking processes 
were genuinely sequential, pertinent and relevant.  Thought 
content showed no evidence of delusions, obsessions or 
compulsions and he denied hallucinations.  

The veteran was oriented to time, place and person.  He was 
able to do simple calculations and reversals, and to do 
simple and complex abstractions.  Recent and remote memory 
was grossly intact.  He had general fund of information 
appropriate to his life experience and formal education.  He 
was considered to be in the bright normal range of 
intelligence.  He had intellectual insight and judgment for 
simple social situations.  He was competent for financial 
purposes.  His combat experience during the invasion of 
Grenada was discussed, and that he experienced a great deal 
of hand-to-hand and street-to-street fighting.  When he was 
later stationed in Guam, during his Coast Guard tour of duty, 
the veteran had a difficult time there because Guam reminded 
him a lot of Grenada.  While in Guam, he saw a Navy 
psychiatrist several times, and was diagnosed as having PTSD.  
He was treated with a variety of medications to modify the 
nightmares and with counseling, without success.  

The veteran had combat related nightmares several times per 
week which were always of beheading an enemy soldier with a 
knife in Grenada.  He had flashbacks and daily intrusive 
recollections.  He did not watch anything to do with violence 
whether it was cowboy movies, police shows, war shows, or 
news about death and destruction.  He owned no guns.  
Unexpected noise caused him to go for cover and he described 
himself as pumped, very alert, sweaty, short of breath, and 
ready to fight.  

It was again noted that the veteran was a self-employed 
carpet layer, and he tried to work full time but found that 
he could not work with others.  He said that he was so 
irritable and short fused that he drove others off and lost 
clientele.  He also said that it was hard to concentrate at 
work because of intrusive recollections about combat.  The 
examiner stated:

Based on the available information, the veteran is felt 
to warrant the Axis I diagnosis of post-traumatic stress 
disorder with anxious and depressive features, alcohol 
abuse in remission.  His Axis V global assessment of 
functioning based solely on his post-traumatic stress 
disorder was felt to warrant a global assessment of 
functioning of 40; major impairment in several areas 
such as work, family relations, thinking and mood.  

In April 1997, the veteran also underwent a general VA 
examination for compensation purposes.  The claims folder was 
not available for review.  The veteran stated that he worked 
as a carpet layer with his uncle, sometimes 12 to 14 hours 
per day.  Concerning his diabetes, he said that at the time 
it was diagnosed  he was not placed on any medical management 
but was given a diet and told he should lose weight.  
Physical examination revealed that the veteran had a normal 
gait.  His blood pressure was 124/82 supine/sitting.  It was 
essentially unchanged in the standing position at 122/80.  No 
pertinent information was given regarding the endocrine 
system.  The veteran indicated that he had taken medication 
in the past but not currently.

Musculoskeletal examination revealed full range of motion for 
the lower extremities, with no weakness or spasm.  The 
veteran did a full squat without difficulty.  He walked on 
his heels and toes but complained of some pain in his left 
ankle on walking on his tiptoes.  Because of his obesity, 
blood pressure measurements were obtained using a wide cuff.  
The diagnosis was "status reported hypertension, none 
reported on examination."  Fasting glucose was noted to be 
207, consistent with diabetes mellitus.  A corresponding 
chest x-ray, taken for clinical history of hypertension, was 
normal.  No x-ray study was conducted of the ankle and there 
was no diagnosis made regarding any left ankle fracture 
residuals.  

By way of an April 1997 rating decision, service connection 
was granted for diabetes mellitus, residuals of a left ankle 
fracture, and hypertension, with noncompensable disability 
ratings, effective October 1996.  Service connection was also 
granted for PTSD, and a 10 percent disability evaluation was 
assigned, effective October 1996.  In this rating action, the 
RO notified the veteran of the rating criteria for PTSD in 
effect as of November 7, 1996.  The veteran disagreed with 
the decision and perfected this appeal.  

In August 1998, he failed to report for a series of VA 
examinations scheduled for evaluation of service connected 
diabetes mellitus, hypertension, joints, and PTSD.  In 
January 1999, he failed to report for rescheduled 
examinations for the same.    

Contact was made with the Post Office and the Post Office 
confirmed the address for the veteran was correct and mail 
had not been returned.  The veteran was reported not to have 
responded to his service representative at either the county 
or the State level.  

In July 1999, the Board remanded all four issues on appeal 
for further development.  The Board noted that the criteria 
for rating mental disabilities were changed, and made 
effective on November 7, 1996, several weeks after the 
veteran filed his claim for disability benefits.  The Board 
further noted that the revised Rating Schedule for 
cardiovascular disorders became effective on January 12, 
1998, and that the veteran had not been apprised of either 
change in law.  

The Board noted that, it was clear from the record that the 
RO had made several attempts to contact the veteran to 
schedule him for examinations, but for whatever reason, he 
had failed to respond.  The Board cited to and explained 
regulation 38 C.F.R. § 3.655, regarding failure to report for 
VA examination, and asked the RO to notify the veteran of the 
consequences of failing to report for VA examination without 
good cause.  

Mail sent to the veteran from the RO was returned to sender 
in January 1999 and August 1999.  On both occasions, the 
Idaho State Veterans Services stated that their last known 
address of record was the same address that VA was using to 
get in contact with the veteran.  

In March 2000, the RO indicated that the veteran had a new 
address, and his claims folder was transferred from Idaho to 
California, where he presumably resided.  The new address was 
derived from information provided for VA compensation 
purposes under a "Master Record."  His first and middle 
names were inverted on the Master Record status sheet, but 
his social security number and date of birth were correct.  
His compensation checks were in a "running" pay status.  

In May 2000, the RO informed the veteran in writing, at his 
new address of record, that he needed to provide any medical 
evidence showing treatment for his service-connected 
disabilities of PTSD, diabetes mellitus, left ankle fracture, 
and hypertension.  

In September 2000, pursuant to the Board's remand, the RO 
rescheduled the veteran for cardiovascular, orthopedic, 
endocrine, and psychiatric examinations for the purpose of 
determining the manifestations and severity of each pertinent 
disability.  

In October 2000, the veteran failed to report for all 
indicated examinations.  The letters notifying him, at his 
last address of record, of the time and place for each 
examination are of record.  

In May 2001, the RO wrote to the veteran and informed him 
that the missed examinations were very important because they 
provided VA with information vital to the decision regarding 
his claims.  The RO allowed the veteran another opportunity 
to reschedule his examinations, if he had good cause for not 
reporting for his previously scheduled examinations.  The 
veteran did not respond to this notification.  

In August 2002, the RO noted that it had also checked its 
medical records system for any relevant medical reports from 
the surrounding VA Medical Centers regarding the veteran.  
There were no records for the veteran, nor any current 
mailing address or contact information.  

In August 2002, the RO also checked on the veteran's running 
paycheck from VA.  Therein, another, and third, address was 
indicated.  Again, while the veteran's first and middle names 
were shown as inverted, his last name was correct, as was his 
social security number and date of birth.  

In August 2002, the RO granted a rating increase for PTSD, 
from 10 to 30 percent disabling, effective from September 17, 
1996; which was earlier than the effective date given in the 
April 1997 rating decision for the original grant of service 
connection.  The beginning dates of all service-connected 
evaluations were corrected from October 19, 1996, to 
September 17, 1996 because entitlement did not arise 
subsequent to service, but rather, the veteran was entitled 
to compensation one day after his active military service 
ended.  The law and regulations regarding the correction were 
noted.  

In August 2002, the RO notified the veteran of his increased 
disability evaluation, earlier effective date, and provided 
him with a Supplemental Statement of the Case.  That mail was 
returned as undeliverable.  It was re-mailed to a California 
address in September 2002, and not returned to sender.  

In a statement from the veteran's accredited representative, 
dated in December 2002, the representative indicated that 
repeated attempts to reach the veteran via mail at all Idaho 
and California addresses available in the record, as well as 
attempts to reach him via telephone through directory 
assistance at number for those addresses had been 
unsuccessful.  The representative stated that:

(w)ithout the veteran's cooperation to attend scheduled 
VA examinations or answer requests for treatment records 
for his service-connected conditions since 1996, either 
of which could provide further evidence to support his 
contention, I must regrettably rest my case.

However, in January 2003, the State representative seemed to 
indicate that the case was not ready for development because 
the RO had not contacted the veteran's bank, presumably where 
he is in receipt of VA compensation.  


II.  Legal Analysis 

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  The discussions in the April 1997 
rating decision, June 1997 Statement of the Case, August 2002 
Supplemental Statement of the Case, and the July 1999 Board 
remand informed the veteran of the evidence needed to 
substantiate his claims.  In an August 2001 letter, the RO 
also informed the veteran of the VCAA, what information or 
evidence VA still needed from him, what information VA 
already had, which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf, and provided him with the regulation, 
38 C.F.R. § 3.655, Failure to Report for VA examination.  In 
this notification, the RO also provided the veteran with the 
rating criteria for PTSD, prior to November 1996, and the 
rating criteria for cardiovascular disease effective January 
1998.   Further, he was requested to provide the requisite 
medical and non-medical evidence in support of his claims; 
see VA letters from RO to the veteran, dated May 4, 2000, and 
Board remand, dated July 30, 1999.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
RO obtained the veteran's service medical records.  There is 
no indication of any additional relevant evidence that the RO 
failed to obtain, as the veteran has not responded to VA's 
requests for information.

The veteran was also afforded VA examinations in March and 
April 1997.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  The 1997 examination reports 
did not provide sufficient evidence to adjudicate the 
veteran's claims.  He failed to report for VA examinations 
scheduled for him in August 1998, January 1999, and October 
2000.  In May 2001, the RO offered the veteran a chance to 
reschedule the missed examinations, and he did not respond.  

In the Board's remand of July 1999, letters from the RO in 
May 2001 and August 2001, and a Supplemental Statement of the 
Case in August 2002, the veteran was informed of the 
consequences for failing to report for VA examination 
pursuant to 38 C.F.R. § 3.655.  In Olson v. Principi, 3 Vet. 
App. 480 (1992) the veteran failed to report for scheduled 
examinations, and it was reiterated that the duty to assist 
is not always a one-way street, or a blind alley; and that 
the veteran must be prepared to cooperate with the VA's 
efforts to provide an adequate medical examination and by 
submitting all the medical evidence supporting her claim.  
See also Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, no further assistance to the veteran is required.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.


B.  General rating considerations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, without 
good cause, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2002).  

The RO and the veteran's representative have tried to reach 
the veteran at his most current address of record, to no 
avail.  The RO has researched the veteran's address based 
upon information provided for his running award.  His first 
and middle names were inverted in VA's system, but since the 
veteran's date of birth, social security number, and his last 
name were all correct, the Board finds no fault with the RO's 
attempt to contact the veteran with the information obtained 
from VA resources.  The local representative indicated that 
attempts at telephone contact were also unsuccessful.  The 
Board herein addresses and disagrees with the National 
representative's contention that further investigation by VA 
is warranted to locate the veteran.  

In that regard, VA's duty to assist the veteran is not a one-
way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, supra.  It is 
the veteran's responsibility to keep the VA apprised of his 
whereabouts.  "If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  He must also be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, supra.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same.  38 C.F.R. § 3.326(a) (2002).  

Accordingly, the Board has reviewed all of the evidence of 
record and is prepared to rate each claim based on the 
evidence since the veteran failed to report, without good 
cause, for VA examinations scheduled for him; from which 
pertinent evidence was need to decide his claims.  38 C.F.R. 
§ 3.655.  


C.  Diabetes Mellitus

The initial, zero percent, evaluation was assigned the 
veteran's diabetes mellitus under Diagnostic Code 7913.  
Under this diagnostic code, a 10 percent evaluation 
contemplates diabetes mellitus manageable by restricted diet 
only.  A 20 percent evaluation contemplates requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.120, Diagnostic Code 7913 
(2002).  

Where, as here, the Rating Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Review of the record reveals that non-insulin dependent 
diabetes mellitus arose in service and that the veteran was 
given instructions about weight and diet.  VA examination 
showed no symptoms referable to the disease upon endocrine 
examination.  Laboratory results confirmed that the diagnosis 
was consistent with diabetes mellitus.   The veteran stated 
only that he was given a diet in the past and told to lose 
weight.  His current treatment regime for diabetes was 
unclear.  Complaints and findings on VA general medical 
examination in April 1997 were insufficient to rate the 
veteran's diabetes mellitus.  

The RO attempted to obtain more detailed medical evidence 
concerning the veteran's disability.  Specific medical 
evidence necessary to ascertain the degree of impairment from 
diabetes mellitus was to be provided on VA examination.  The 
veteran's failure to report for this examination has had a 
negative effect on his claim because the Board does not 
possess the medical expertise to render medical opinion and 
has to decide the appeal based upon the existing evidentiary 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).

Therefore, a zero percent evaluation is the correct initial 
evaluation for the disability of diabetes mellitus.  The 
preponderance of the evidence is against a higher rating; 
thus, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


D.  Left Ankle

The initial, zero percent, evaluation was assigned the 
veteran's left ankle disability under Diagnostic Code 5271.  
Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
motion of the ankle is 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

Review of the record reveals that service connection was 
established for residuals of the left ankle as being directly 
related to an inservice injury in June 1982 when the veteran 
fractured the distal fibula in the left ankle.  He was 
treated subsequently in service.  At VA examination in April 
1997, he was able to walk on his heels and toes, but 
complained of some pain in the ankle when walking on tiptoes.  
No weakness, spasm, or limitation of motion was shown upon 
examination.  The examiner noted that range of motion for the 
lower extremities was normal.  No comments were made 
regarding functional loss due to pain.  Such is the type of 
information that would have been elicited from further 
evaluation of the veteran.  Since the veteran has not made VA 
aware of his current whereabouts, no further evaluation of 
this disability is possible at this time.  38 C.F.R. § 3.655.  

Based upon the information of record, it appears that the 
veteran has no more than minimal complaints of residual left 
ankle disability.  A zero percent is assigned because 
moderate limited motion of the ankle, which is what needs to 
be necessarily shown for a compensable evaluation, has not 
been established by the evidence of record.  Accordingly, the 
claim for a compensable evaluation for residuals of a left 
ankle fracture must be denied.  38 C.F.R. §§ 4.31, 4.40, 
4.71a, Diagnostic Code 5271; see also Deluca v. Brown, supra.  
As the preponderance of the evidence is against a higher 
rating, the benefit-of-the-doubt rule is inapplicable.   38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  


E.  Hypertension

The RO has evaluated the veteran's hypertension as 
noncompensably disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  During the pendency of this appeal, 
the criteria for evaluating diseases of the cardiovascular 
system were changed, effective January 12, 1998.  62 Fed. 
Reg. 65207- 65224 (1997).  Again, an attempt was made to 
notify the veteran of this change in law. 

Where regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Under the former criteria, a 10 percent evaluation was 
assignable for hypertensive vascular disease for diastolic 
pressure of predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  When continuous medication is necessary for 
control of hypertension with a history of diastolic pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Under the current criteria, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2002).

Based on the findings noted above, the veteran's hypertension 
is most appropriately evaluated as zero percent disabling 
under both the former and revised rating criteria for 
evaluation diseases of the heart.  At VA examination in April 
1997, the diastolic blood pressure readings were under 100, 
and systolic blood pressure readings were under 160.  A 
corresponding chest x-ray was normal, and the veteran 
reported that he was not taking any medication.  Likewise, 
in-service blood pressure readings did not show diastolic 
readings of predominantly 100 or more or systolic readings 
predominantly 160 or more.  Out of more than 25 readings, 
diastolic pressure was only 100 or more on 5 occasions and 
systolic readings were only 160 or more on 5 occasions.  

Because of the veteran's failure to report for VA 
examinations, more current findings are not available.  The 
preponderance of the evidence is against a higher evaluation 
for the veteran's hypertension, and, thus, the benefit-of-
the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  


F.  PTSD

The Rating Schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  Again, an attempt 
was made to notify this veteran of the new version of this 
law. 

Under the former rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  38 
C.F.R. §§ 4.129, 4.130 (1996).  A 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 50 percent evaluation is for application where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

The term "definite" in the old criteria is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  The term 
"considerable" is to be construed as "rather large in 
extent or degree."  Id.  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the revised criteria, the general rating formula for 
mental disorders is as follows:  a 30 percent rating is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsess ional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for a rating in 
excess of 30 percent for PTSD are not met for any period of 
time during the appellate period, under either the former or 
revised rating criteria.

The veteran's service-connected PTSD is manifested by his 
subjective, albeit credible, complaints of sleep 
difficulties, including night sweats, restlessness, and 
recurring nightmares of combat situations, being on edge, 
bothered by loud noises, worried that his children will be 
involved in the military.  Upon VA evaluations in March and 
April 1997, highlighted in great detail in the factual 
background above, it was assessed that the veteran's 
assessment of functioning was 40, for major impairment in 
several areas such as work, family relations, thinking and 
mood.  See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).  At the time of this assessment in 
March 1997, however, the veteran told the examiner that he 
tried to work full time but found that he could not work with 
others.  Shortly thereafter, on VA general medical 
examination in April 1997, the veteran stated that he worked 
as a carpet layer with his uncle, sometimes 12 to 14 hours 
per day.  

While the veteran's symptoms may produce occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, the veteran generally functions satisfactorily, with 
routine behavior and self-care, and good relationships with 
his wife and children, and some friends.  The medical 
evidence does not demonstrate objective findings of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation or mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  For example, in March 1997 the veteran's  
thinking processes were genuinely sequential, pertinent and 
relevant.  He was able to do simple calculations and 
reversals, and to do simple and complex abstractions.  He 
also had intellectual insight and judgment for simple social 
situations.  Again, the record contains conflicting evidence 
about his employment.

Specific evidence necessary to ascertain the degree of 
impairment from the veteran's PTSD and to reconcile 
conflicting information was to be provided on VA examination, 
and the veteran's failure to report for this examination has 
had a negative effect on his claim.  Thus, the preponderance 
of the evidence is against a rating higher than 30 percent 
for PTSD under the old and new criteria; thus, the benefit-
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  


G.  Extraschedular

In reaching its decision regarding all four issues on appeal, 
consideration has also been given to whether an 
extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating). 

As indicated in the August 2002 Supplemental Statement of the 
Case, the RO expressly considered referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002), but determined 
such a referral was unwarranted.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

In this case, the Board has reviewed the record with these 
mandates in mind and agrees with the RO that there is no 
basis for further action on this question.  In the very 
limited evidence of record, there is no objective evidence 
demonstrating that the any of the veteran's service-connected 
disabilities markedly interfere with his employment.  He 
works 12 to 14 hours a day.  There is also no evidence of 
record showing frequent hospitalization due to these 
disabilities.  Indeed, it does not appear that he has been 
hospitalized for the disabilities at all.  Consequently, the 
Board finds that no further action on this matter is 
warranted.


ORDER

An initial compensable evaluation for diabetes mellitus is 
denied.

An initial compensable evaluation for residuals of a left 
ankle fracture is denied.

An initial compensable evaluation for hypertension is denied.

An initial evaluation in excess of 30 percent PTSD is denied.  



		
	P.M. DILORENZO
	Acting Veteran Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

